Citation Nr: 1145696	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 11, 1997, for the award of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1943 to October 1945.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which effectuated the Board's grant of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) and assigned an effective date of September 11, 1997.  

In November 2008, the Board issued a decision which denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's November 2008 decision, and remanded the matter to the Board.

The Board again issued a decision denying the Veteran's claim in September 2010, which the Veteran appealed to the Court.  In February 2011, the Court issued an order that granted a January 2011 Joint Motion, vacated the Board's September 2010 decision, and remanded the matter on appeal to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of the bilateral feet, effective September 11, 1997.  The Veteran did not initiate an appeal as to the assigned effective date.

2.  In a July 2005 decision, the Board granted additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) based upon a finding that the Veteran required care on a daily basis to see out of the only eye from which he had any remaining visual acuity.  An August 2005 rating decision effectuated the Board's grant and assigned an effective date of September 11, 1997.

3.  Prior to September 11, 1997, the Veteran was not service connected for residuals of aphakic glaucoma and bilateral dislocated crystalline lenses.

4.  It is not factually ascertainable that, prior to September 11, 1997, the Veteran's service-connected scar, hand and/or foot disabilities caused an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or incapacity, physical or mental, which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and created a need for personal health care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health care professional.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 11, 1997, for the award of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. §§ 1114(r)(2), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.352(b), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the earlier effective date claim decided herein.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the effective date for an award of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2), as the August 2005 rating decision that is on appeal granted additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) and assigned an effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 statement of the case (SOC) provided notice on the "downstream" issue of effective dates of awards and a June 2008 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice on this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Factual Background

Service connection is currently in effect for loss of use of both hands as residuals of third degree burns, evaluated as 100 percent disabling from May 23, 1951; loss of use of bilateral feet status post third degree burns and scars of the right and left legs, evaluated as 100 percent disabling from September 11, 1997; residuals of aphakic glaucoma and bilateral dislocated crystalline lenses, evaluated as 30 percent disabling from September 11, 1997, and 60 percent disabling as of May 16, 2001; and disfiguring scars of the face, neck and ears, evaluated as 30 percent disabling from May 23, 1951.

Historically, service connection was in effect for residuals of third degree burns with 48 percent of the entire surface below the waist burn, evaluated as 40 percent disabling from May 23, 1951 to December 13, 1998; third degree burn scars on the right leg, evaluated as 40 percent disabling from December 13, 1988 to September 11, 1997; and third degree burn scars on the left leg, evaluated as 40 percent disabling from December 13, 1988 to September 11, 1997.

Special monthly compensation under 38 U.S.C.A. § 1114(m) is established for loss of use of both hands, effective from October 1, 1981.  Special monthly compensation under 38 U.S.C.A. § 1114(l) is established for loss of use of both feet, effective from September 11, 1997.  Special monthly compensation under 38 U.S.C.A. § 1114(o) is established for loss of use of the bilateral feet, status post third degree burns and scars of the right and left leg, formerly rated as third degree burn scars of the right and left legs and third degree burn scars of the left leg, loss of use of both hands, residuals of third degree burns, effective from September 11, 1997.  Special monthly compensation under 38 U.S.C.A. § 1114(r)(2) is established for entitlement to section (o) and being in need of regular aid and attendance and a higher level of care, from September 11, 1997.

Historically, special monthly compensation was in effect under 38 U.S.C.A. § 1114(p) at the rate intermediate between subsection (m) and subsection (n) on account of loss of use of both hands, residuals of third degree burns with additional disabilities, third degree burn scars of the left leg, third degree burn scars of the right leg, and aphakic glaucoma and bilateral dislocated crystalline lenses, independently ratable at 50 percent or more, from October 1, 1981 to September 11, 1997.

During service, the Veteran sustained multiple, severe burn injuries sustained as a consequence of the accidental explosion of a gasoline stove.  He underwent amputations of his fingers due to the burn injuries.

An October 1945 rating decision awarded service connection for multiple third degree burns of the hands, fingers, face, ears, legs, and the entire circumference from the groin to the ankles, and amputation of the index, ring and little fingers of both hands.  

A May 1951 VA examination report notes that although the use of his hands was greatly impaired secondary to multiple finger amputations, the Veteran was able to write, feed himself and dress himself, although with some difficulty.  The Veteran denied any pain from his scars.

An August 1953 rating decision granted service connection for loss of use of both hands, rated 100 percent disabling, effective May 23, 1951, and special monthly compensation for the loss of use of the hands.

A February 1977 VA examination report notes that the Veteran was still driving.  He was also able to button his clothing.  He was able to manage his needs adequately.  He indicated that his wife was in poor health so he did most of the housekeeping and repairs around the house.  The Veteran complained of some pain and aching in both knees.  Examination revealed bilateral varicose veins above and below the knees and degenerative arthritis of the knees.  The examiner opined that these disabilities were not related to the Veteran's service-connected burn disability.

In a November 1982 decision, the Board (in pertinent part) denied service connection for a bilateral knee disability to include varicose veins and arthritis.  Because the Court was not yet established, the Veteran had no recourse for appeal; however, he did not request reconsideration of that decision by the Board, which was another avenue of review that was open to him at that time.

In October 1988, the Veteran submitted claims (in pertinent part) for an increased rating for burn scars of his legs and service connection for an eye disability.  He stated that he was blind without his contacts.  He also stated that because of his finger amputations, he needed his wife to insert the contacts.

In a September 1990 decision, the Board (in pertinent part) granted separate 40 percent evaluations for burn scars of each leg.  The Board also (in pertinent part) denied service connection for glaucoma and bilateral subluxation of the lenses of both eyes.  The Veteran did not appeal and that decision is final.

A September 1990 rating decision implemented the September 1990 Board decision and assigned separate 40 percent ratings for burn scars of each leg, effective December 1988.  The Veteran did not appeal that decision and it is final.

A May 1991 VA consultation report indicates that the Veteran was issued two Canadian crutches and was independent.  The record notes that his stair climbing was minimal at home.

An April 1996 VA treatment record notes that X-ray studies showed marked degenerative joint disease of both knees with loss of joint space and the Veteran "could hardly walk because of knee pain."  Multiple skin splits were also observed. 

A July 1997 VA record reflects the Veteran's complaints of worsening knee pain and foot swelling.  Examination showed that his knees were swollen and there was crepitation.  His feet were swollen, with no fungus.  The Veteran's knees were very painful with walking and especially with shifting weight.  Range of knee motion was from 0 to 90 degrees.  The assessment was severe degenerative joint disease in both knees and multiple severe burn scars.  The VA physician stated that surgery for the Veteran's knees "has been recommended but [the Veteran] is reluctant to have surgery due to his age and possible complications [and] even failure of a satisfactory surgical result.  I feel that I have to agree with him on this." 

In September 1997, the RO received the Veteran's claims for service connection for eye disability and increased ratings for leg (burn) disabilities.

A January 1998 VA examination report notes that despite the marked deformity of the Veteran's hands, he was still able to write, dress and undress, and drive a car. He was able to walk short distances slowly, with the use of Canadian crutches.  

A June 2001 VA QTC examination report notes the examiner's opinion that there was considerable loss of use of the feet due to the residuals of the Veteran's burn injuries.

A July 2001 rating decision granted service connection for residuals of aphakic glaucoma with dislocated crystalline lenses, rated 30 percent disabling, effective September 11, 1997.

A January 2002 Board decision granted a higher level of special monthly compensation based on the loss of use of one or both feet.  There was no appeal of that decision. 

In an April 2002 rating decision, the RO increased the evaluation of service-connected loss of use of bilateral feet, status post third degree burns and scars of the right and left leg from 40 to 100 percent, effective September 11, 1997; increased the evaluation of his aphakic glaucoma and bilateral dislocated crystalline lenses from 30 to 40 percent, effective May 18, 2001; and determined that the Veteran was entitled to special monthly compensation under 38 U.S.C.A. § 1114 at the rates of (l), (o) and (r)(1) on account of loss of use of both hands and feet and based on the need for the aid and attendance of another person, effective September 11, 1997.

In a February 2003 written statement, the Veteran indicated that he was appealing the April 2002 rating decision and was seeking back pay for his blindness beginning in 1988 and the maximum monthly compensation pay for each month.

In an April 2003 letter, the RO indicated that it had received the Veteran's notice of disagreement.  It was clear that the Veteran was seeking entitlement to service connection for blindness from 1988 and an increased evaluation for that disability.  The RO sought clarification for the Veteran's statement that he was seeking the maximum monthly compensation pay for each month.

In April and July 2003 written statements, the Veteran first indicated that he believed it was wrong that he was previously denied entitlement to service connection for vision impairment in 1988.  He contended that he was entitled to higher disability ratings for his eyes.  He asked specifically for VA to grant him entitlement to service connection for his eyes beginning in 1988.  Also, given all of his disabilities, he should be entitled to compensation under (r)(2).

In an undated report received by the RO in February 2004, the Veteran's treating ophthalmologist, Dr. S, reported that the Veteran had been treated for vision problems for many years at the health care facility where she was employed.  Dr. S noted that the Veteran underwent two eye surgeries in 2001 but that the best corrected vision in his right eye, with a +13.00 D soft contact lens designed for aphakia in the right eye, was 20/50.  She added that the Veteran was unable to see without the contact lens, and that the Veteran's continued use of the contact lens was dependent on his spouse ability to remove, clean and insert it in his right eye.  Dr. S explained that due to his war injuries, the Veteran had lost the use of his hands and fingers and thus could not handle the contact lens.

In an undated addendum to the report filed in February 2004, Dr. S indicated that the Veteran's spouse participated in the fitting process for the Veteran's contact lenses.  She stated that his spouse was instructed by the Veteran's former, long-time ophthalmologist, on the methods of insertion and removal of the contact lenses, which was necessary because the Veteran was unable to do so as a consequence of his service-connected loss of use of his hands.  She reiterated that the Veteran had 20/50 best corrected vision in his right eye and only light perception in his left eye and reported that, without the use of his right eye contact lens, he would have right eye vision "worse than 20/400."

In a July 2005 decision, the Board determined that the Veteran warranted additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) based upon a finding that he required care on a daily basis to provide maintenance for the contact lens that enabled him to see out of the only eye from which he had any remaining visual acuity.  The Board noted that the Veteran was unable to see without the contact lens and had to rely on his wife on a daily basis to remove, clean, and insert it in the right eye.  The Board further noted that the uncontroverted medical evidence established that the Veteran's wife had "competently carried out the tasks involved in performing daily insertion, removal, and cleaning of" the right eye contact lens.  The Board concluded the Veteran was unable to perform these functions due to his service-connected loss of use of both hands, and that the record established the Veteran needed a higher level of care as defined by the governing criteria under 38 U.S.C.A. § 1114(r)(2).

The July 2005 Board decision also denied an effective date earlier than September 11, 1997, for the award of service connection for residuals of aphakic glaucoma and bilateral dislocated crystalline lenses, after it was determined that an earlier effective date was legally precluded.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005); Sears v. Principi, 349 F3d. 1326, 1331-32 (Fed. Cir. 2003).  The Veteran appealed the denial to the Court, which affirmed the Board's determination in a December 2006 Memorandum Decision.

In the August 2005 decision on appeal, the RO implemented the Board's grant of the additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) and assigned an effective date of September 11, 1997.  The Veteran appealed the effective date assigned, arguing that he warrants an effective date going back to 1987 or 1988 at the higher level of aid and attendance because (1) the evidence establishes that he had blindness in both eyes since 1987 or 1988 due to the burn injuries he sustained in service and (2) his wife had been assisting him since that time because of the loss of use of his hands.

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (special monthly compensation is a claim for increase) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Special monthly compensation is a special statutory award that may be granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  In other words, special monthly compensation involves awarding additional compensation relating to service-connected disability or disabilities.  

Relevant statutory authority provides that if any veteran is in need of regular aid and attendance for a service-connected disability, then, in addition to other possible special monthly compensation, the veteran shall be paid a monthly aid and attendance allowance.  38 U.S.C.A. § 1114(r)(1).

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further definitions concerning when aid and attendance benefits are to be granted.  The following are the criteria utilized in determining the need for regular aid and attendance: inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Additionally, special monthly compensation at a higher rate is warranted when, in addition to the need for regular aid and attendance, the veteran is in need of a higher level of care.  A higher level of care means a need for personal health care services provided on a daily basis in the veteran's home by a person (1) who is licensed to provide such services; (2) or who provides such services under the regular supervision of a licensed health care professional.  38 U.S.C.A. § 1114(r)(2).

A veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.350(h)(3) in lieu of a regular aid and attendance allowance when the following conditions are met: The veteran is entitled to compensation authorized under 38 U.S.C. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. § 1114(p); the veteran meets the requirements for entitlement to the regular aid and attendance allowance; and the veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institution care.

The need for a "higher level of care" is considered to be the need for personal health care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health care professional.  Personal health care services include, but are not limited to, service such as physical therapy, administration of injections, placement of in-dwelling catheters, the changing of sterile dressings, or like functions that require professional health care training or regular supervision of a trained health care professional to perform.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care service prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the healthcare services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

Analysis

The Board has carefully reviewed the evidence of record and finds that an effective date earlier than September 11, 1997, for the award of award of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) is not warranted.  

First, the award of this benefit was premised on the Veteran requiring assistance on a daily basis to see out of the only eye from which he had any remaining visual acuity.  The Veteran agrees with the basis of the award, but disagrees with the effective date assigned for the additional aid and attendance allowance.  Again, he argues that because he had blindness in his right eye back as early as 1987 or 1988 and required the assistance of his wife to insert his contacts in order to see at all, the additional aid and attendance allowance should be granted retroactively to those dates.

The Court affirmed the Board's finding that an effective date earlier than September 11, 1997, for the award of service connection for residuals of aphakic glaucoma and bilateral dislocated crystalline lenses was legally precluded.  See December 2006 Memorandum Decision.  That decision is final.  As such, service connection for residuals of aphakic glaucoma and bilateral dislocated crystalline lenses was not in existence prior to September 11, 1997.

Furthermore, a review of the record shows that the Veteran did not meet the requirements for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(r)(2) until September 11, 1997.  Specifically, if a veteran is in need of regular aid and attendance and a higher level of care, the criteria under 38 U.S.C.A. § 1114(r)(2) provides for three ways for a veteran to be awarded this benefit.  

First, the Veteran can satisfy the criteria by being entitled to compensation authorized under 38 U.S.C.A. § 1114(o).  The record shows that the Veteran was first entitled to this compensation on September 11, 1997.  Second, the Veteran could be entitled if he is receiving compensation at the maximum rate authorized under 38 U.S.C.A. § 1114(p).  The record indicates that the Veteran was entitled to compensation under 38 U.S.C.A. § 1114(p) from October 1, 1981 to September 11, 1997.  However, it was not the maximum rate.  Instead, the Veteran was in receipt of the rated intermediate between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n).  Finally, the Veteran can establish entitlement under 38 U.S.C.A. § 1114(r)(2) if he is entitled to compensation at the intermediate rate authorized under 38 U.S.C.A. § 1114(n) and (o) in addition to being authorized under 38 U.S.C.A. § 1114(k).  The claims file reveals that the Veteran has never been found to be entitled to any compensation under 38 U.S.C.A. § 1114(k).

Therefore, based upon the determinations of record, the Veteran did not establish entitlement to compensation under 38 U.S.C.A. § 1114(r)(2) until September 11, 1997, the date on which his award at issue here is effective.

In an August 2010 written statement, the Veteran's attorney has contended that the Veteran is entitled to this benefit prior to September 11, 1997.  His attorney argues that, if the Veteran can show that, prior to September 11, 1997, there was an unadjudicated pending claim for loss of use of the bilateral feet or legs, he could establish an earlier entitlement to 38 U.S.C.A. § 1114(o).  The Veteran's attorney contends that there are various VA records dated in 1994, 1995, 1996, and 1997 that constitute informal claims for this benefit.

Secondly, the Veteran's attorney acknowledges that the Veteran's effective date for service connection for his visual disability is no earlier than September 11, 1997 but contends that there is nothing in the criteria of 38 U.S.C.A. § 1114(r)(2) that requires that the aid and attendance with the need for a higher level of care be due to service-connected disabilities.  He asserts that the evidence establishes the need for aid and attendance with a higher level of care for the Veteran's eyes beginning in 1987.  Therefore the Veteran's attorney concludes that entitlement to special monthly compensation under 38 U.S.C.A. § 1114(r)(2) is shown.

The Board acknowledges the Veteran's attorney's argument but respectfully disagrees.  Whether an informal claim for loss of use of the feet or legs was filed prior to September 11, 1997 does not affect the Veteran's claim.  In an April 2002 rating decision, the RO awarded special monthly compensation based on loss of use of the bilateral feet under 38 U.S.C.A. § 1114(l) and assigned an effective date of September 11, 1997.  The Veteran received notice of this decision that same month and did not initiate an appeal within one year of the decision.  The two written statements received from the Veteran within that year cannot be construed to be a notice of disagreement with regard to the assigned effective date for this award, and the Veteran has not contended that they are.  The statements refer to other determinations made in that same April 2002 decision but fail to mention the grant of entitlement to special monthly compensation for loss of use of both feet or the effective date assigned.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, as is the case here with the April 12, 2002 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed rating decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Nor is such a claim that serves to establish a threshold requirement for another benefit such as the instant case.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

Therefore, in this case, an earlier effective date for entitlement to special monthly compensation based on loss of use of the bilateral feet, status post third degree burns and scars of the right and left legs is precluded because the April 12, 2002 decision is final, and the Veteran did not initiate a timely appeal with regard to the assigned effective date.  The Veteran's attorney first raised this contention that there was an informal claim prior to September 11, 1997 in August 2010, which was many years after the decision that assigned the effective date.  The only way to disturb the April 2002 final decision is with a finding of clear and unmistakable error, which has not been alleged by the Veteran or his attorney.  As such, with regard to this particular contention by the Veteran's attorney, an earlier effective date cannot be assigned.

In the second part of his argument, the Veteran's attorney contends that the criteria of 38 U.S.C.A. § 1114(r)(2) do not specify that the need for aid and attendance and a higher level of care must be based upon service-connected disabilities.  Since his contention fails based upon the effective date assigned in April 2002 and the decision in Rudd, the Board does not need to address this particular assertion.  Nevertheless, the Board notes that, if this case did turn on the question of whether aid and attendance and a higher level of care under 38 U.S.C.A. § 1114(r)(2) could be warranted based upon a nonservice-connected disability, the Board would likely have to obtain an opinion from VA's General Counsel on the matter.

Second, and as directed by the February 2010 Joint Motion, the Board will address whether aid and attendance can be established prior to September 11, 1997, on the basis of the Veteran's service-connected disabilities other than vision.  The Board finds that it is not factually ascertainable that the Veteran's service-connected facial, neck and ear scars, loss of use of both hands secondary to burns, and/or loss of use of both feet secondary to burns caused an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or incapacity, physical or mental, which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and created a need for personal health care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health care professional prior to September 11, 1997.

The evidence of record shows that the Veteran has never been unable to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature.  Although the use of his hands is impaired secondary to multiple amputations, the Veteran noted was able to dress himself on VA examinations in May 1951 and February 1977.  The May 1951 VA examiner noted that the Veteran was able to feed himself.  The February 1977 VA examiner noted that the Veteran was able to manage his own needs; in addition, he did most of the housekeeping and home repairs.  A May 1991 VA consultation report indicated that the Veteran was independent.  As recently as January 1998, a VA examiner noted that the Veteran was able to dress himself, write and drive a car.

The evidence of record shows that the Veteran did not require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment prior to September 11, 1997.  Again, the medical evidence of record notes that the Veteran was driving and doing most of the housekeeping and home repairs (February 1977 VA examination report); he was independent (May 1991 VA consultation report).  Even after September 11, 1997, on VA examination in January 1998, the Veteran was able to write, dress, undress, drive and walk short distances.

The evidence of record shows that the Veteran has never needed personal health care services provided on a daily basis in his home for a service-connected disability other than aphakic glaucoma and bilateral dislocated crystalline lenses.  Specifically, the evidence does not show (nor does the Veteran otherwise argue) that the Veteran required personal health care services such as physical therapy, administration of injections, placement of in-dwelling catheters, the changing of sterile dressings, or like functions that require professional health care training or regular supervision of a trained health care professional to perform for his facial, neck and ear scars, loss of use of both hands secondary to burns, and/or loss of use of both feet secondary to burns.  See 38 C.F.R. § 3.352(b)(2).

After careful review of the evidence of record, the Board finds that the evidence demonstrates that the criteria for the higher rate of special monthly compensation under 38 U.S.C.A. § 1114(r)(2) were not met prior to September 11, 1997.  See 38 C.F.R. § 3.400(o)(2).  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 11, 1997, for the award of additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


